PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/545,001
Filing Date: 20 Aug 2019
Appellant(s): CHEVRON U.S.A. INC.



__________________
He et al.
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 5/24/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/26/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wanat (GB 2,105,742) and Fletcher (US 5,320,742).
With respect to claims 1 and 3-6, Wanat teaches “a process for sweetening a sour hydrocarbon comprising contacting the hydrocarbon in the liquid phase under sweetening conditions and in the presence of a gas containing molecular oxygen with a catalyst comprising at least one member of the group consisting of copper metal, copper oxide, and copper sulfide, said member being supported on a refractory porous inorganic carrier which does not have a  high base exchange capacity, whereby the mercaptans in the sour hydrocarbon are converted to disulfides” (page 3, lines 15-26). The process may occur in an upflow or downflow fixed bed reactor with gas containing oxygen mixed with the feedstock (page 5, lines 25+). Wanat explicitly states the process does not remove sulfur from the hydrocarbon but “merely converts mercaptans to disulfides” (page 6, lines 25-28; page 3, lines 25-26).
Wanat fails to teach further (b) passing the mercaptan-depleted, disulfide-rich stream to a splitter column, (c) fractionating at least a portion of the stream into only two streams, a light disulfide-lean naphtha stream and a heavy, disulfide-rich naphtha stream, and (d) hydroprocessing the heavy, disulfide-rich stream naphtha stream.
However, Fletcher, in the art of gasoline upgrading, teaches a process for removing sulfur from a cracked naphtha stream (abstract). The naphtha feed is subject to oxidation to convert the low boiling mercaptans to higher boiling disulfides, which can be separated by simple distillation (col. 5, lines 37+; see also table 1 containing boiling points of relevant mercaptans and disulfides). Any oxidation process may be used at this stage of the process (col. 7, lines 45-51; see also col. 6). The oxidized naphtha containing disulfides is fractionated or split into two fractions at a cut point of about 150-240 F to obtain a lower boiling fraction essentially mercaptan and disulfide free and ready for blending into the gasoline pool and a higher cut stream containing disulfides (col. 5, line 37 to col. 6, line 19; col. 7, lines 65+). The higher boiling fraction is subject to hydroprocessing to remove the higher boiling non-mercaptan sulfur compounds originally in the feed and the disulfide compounds resulting from upstream conversion of mercaptans (col. 6, lines 54-62). Hydroprocessing only the heavy fraction of naphtha instead of the entire fraction for disulfides and total sulfur removal results in reduced size the hydroprocessing reactors and minimizes losses associated with cracking during hydrodesulphurization (col. 6, lines 16-20; col. 9, line 39+). The hydrodesulphurization is effective to reduce sulfur and nitrogen to the required levels for processing in a downstream reformer (col. 10, line 1+). Separation into two fractions after oxidation provides operational flexibility to be able to treat or pass to the gasoline pool the two streams independently (col. 14, lines 17+). While the invention of Fletcher is directed to sulfur removal of a cracked naphtha, Fletcher recognizes that straight run naphtha also contributes to the gasoline product pool and that the gasoline must comply with product specifications and environmental regulations including low total sulfur levels (col. 1, lines 20-30, col. 2, lines 35+). Further, low octane naphtha (e.g. straight run) may undergo reforming using catalyst which are not sulfur tolerant prior to passing to the gasoline pool (col. 2, lines 35+; col. 10, line 1+).
Thus, Wanat teaches a sweetening process for the oxidation of mercaptans to disulfides in a straight run or cracked naphtha stream. Wanat is silent regarding further removal of the disulfide compounds to produce a total sulfur reduced product. Fletcher teaches a process for producing low sulfur naphtha for gasoline product and regulatory compliance re sulfur content. In Fletcher, a cracked naphtha is subject to oxidation to convert mercaptans to higher boiling disulfides, split into two streams, a light stream substantially free of mercaptans and sulfur and a heavy stream containing higher boiling sulfur and the oxidized disulfides, and the heavy stream is subject to mild hydrodesulphurization to remove the remaining sulfur including disulfides. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to subject the oxidized naphtha containing disulfides from Wanat to separation into a light, sulfur free naphtha, and a heavier, sulfur and disulfide containing naphtha, and further hydrotreating of the heavy stream as taught in Fletcher in order to produce a product naphtha having a reduced total sulfur content. This provides the benefit of reduced sulfur for use in gasoline blending or in subsequent reforming operations and splitting the stream prior to hydrotreating provides the benefits of a smaller hydroprocessing unit and minimizes product loss due to over cracking during hydroprocessing. 
With respect to claim 7, Wanat teaches where the copper component will preferably constitute 10-40% by weight of the catalyst (page 4, lines 26+).
With respect to claim 8, Wanat teaches wherein the support may be alumina, silica, silica-alumina, boria, clay, kieselguhr, or pumice (page 5, lines 1-2).
With respect to claim 9, Wanat teaches wherein the temperature is 35-200 C, pressure from atmospheric to 21 bar, and space velocity between about 1-10 (page 6, lines 15+). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. 
With respect to claim 11, Wanat teaches the sour feedstock may be of petroleum origin, specifically including a light and heavy naphtha, straight-run or previously cracked (page 3, line 30- page 4, line 5).



(2) Response to Argument
Appellant’s Argument (1), pages 2-7
Appellant argues that the secondary reference, Fletcher, cannot be used to arrive at the claimed invention because it is directed to treating a cracked naphtha (straight run naphtha is claimed in the instant application) and to using typical caustic based mercaptan removal processes (instant claims exclude the use of caustic). With respect to the use of caustic, Appellant argues Fletcher’s teaching that “whatever the oxidation process” is only after discussion of suitable processes which all involve caustic and thus one would be directed to caustic oxidation for conversion of mercaptans to disulfides upon reading fletcher. Further, appellant argues the preferred process of Fletcher is Merox which is a caustic process that may be integrated into the downstream process. Thus, Appellant argues considering the full teaching of Fletcher, Fletcher demands the use of caustic oxidation for mercaptan oxidation and there is no motivation to do otherwise. 
Appellant’s arguments have been considered but are not persuasive. First, Fletcher should not be read so narrowly. Fletcher teaches a hydrocarbon containing mercaptan sulfur in the light ends is converted to higher boiling disulfides by oxidation, producing a sulfur-free light fraction to be processed in the gasoline pool and a heavy fraction containing the higher boiling disulfides that may be further treated to remove sulfur through hydrotreating (abstract; claim 1; claim 11). The overall teaching and all claims teach oxidizing the mercaptan sulfur without requiring or even mentioning caustic (claim 11 “oxidizing the mercaptan sulfur components from the first portion to form higher boiling disulfides which boil in the boiling range of the second portion of the cracked feed, to form a first intermediate product”; see also “transferring the sulfur components from the first portion to the second portion” (claim 1) “by oxidation of the mercaptans to form disulfides” (claim 2); “mercaptans are oxidized to disulfides by oxidation with air in the presence of an oxidation catalyst comprising a chelate of an iron-group metal” (claim 3)). At minimum, the four claimed embodiments recite oxidation of mercaptans to disulfides without requiring or even mentioning caustic. Additionally, the art is not limited to preferred embodiments therein, but for all it teaches, which includes oxidation of mercaptans without caustic.  Lastly, the art cites copper chloride sweetening as one of the oxidation process examples (col. 7, line 41+), which does not require caustic. 

Further, even assuming the process of Fletcher uses caustic oxidation in the upstream step for conversion of mercaptans to disulfides, this is not relied upon in the present rejection. In the present rejection, Wanat teaches a hydrocarbon sweetening process for conversion of mercaptans to disulfides in the presence of a catalyst and oxygen containing gas (page. 3, line 15+).  The process does not require the use of caustic. Fletcher teaches a separate process wherein a sour hydrocarbon is first treated to convert mercaptans to disulfides and then treated to remove the disulfides. Subjecting the sweet naphtha product of Wanat to a downstream fractionation into a light sulfur-free fraction and heavy disulfide containing fraction for hydrotreatment as taught in Fletcher creates an integrated process for producing a naphtha having a reduced total sulfur. Appellant further argues the patent must be considered in its entirety. Limiting Fletcher to caustic treatment would not only ignore the entire teaching of Fletcher, but would improperly narrow the claims beyond the plain meaning of the claims. 

Appellant’s Argument (2), pages 7-8
Appellant argues that the secondary reference, Fletcher, does not teach the claimed invention because Fletcher teaches treating cracked naphtha. 
Appellants argument has been considered but is not persuasive. Wanat, the primary reference, teaches wherein the sour feedstock may be of petroleum origin, specifically including a light and heavy naphtha, straight-run or previously cracked (page 3, line 30- page 4, line 5). Thus, Wanat clearly teaches processing straight-run naphtha. With respect to the subsequent separation and hydrotreating step, given (i) Wanat teaches processing either straight run naphtha or previously cracked naphtha to convert mercaptans to disulfides and Fletcher teaches oxidation of cracked naphtha followed by downstream hydroprocessing of the heavy fraction to remove the disulfides, and (ii) hydroprocessing is well known in the art to be applied to straight run and cracked fractions, one has both an expectation of success in applying a downstream hydroprocessing step as well as motivation-the removal of the converted heavy disulfides to produce a product of reduced sulfur. 

Appellant’s Argument (3), pages 8-10
Appellant argues the proposed combination is improper due to the alleged caustic step of Fletcher. 
As discussed, Fletcher does not require caustic sweeting for the oxidation of mercaptans to disulfides. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/BRANDI M DOYLE/Examiner, Art Unit 1771                                                                                                                                                                                                        
Conferees:
/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771      
                                                                                                                                                                                                  
/Walter D. Griffin/Supervisory Patent Examiner, Art Unit 1774
                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.